United States Securities and Exchange Commission Washington, D.C. 20549 Form 10-Q (Mark One) ☑ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2017 ☐ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 000-49776 ATLAS AMERICA PUBLIC #9 LTD. (Name of small business issuer in its charter) Pennsylvania 25-1867510 (State or other jurisdiction ofincorporation or organization) (I.R.S. EmployerIdentification No.) 425 Houston Street, Suite 300 Fort Worth, TX (Address of principal executive offices) (zip code) Issuer’s telephone number, including area code: (412)-489-0006 Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15 (d)of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.Yes☑No☐ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes☑No☐ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, smaller reporting company, or an emerging growth company. See definitions of “large accelerated filer”, “accelerated filer,” “smaller reporting company,” and “emerging growth company” in Rule 12b-2 of the Exchange Act. Largeacceleratedfiler☐ Acceleratedfiler☐ Non-acceleratedfiler☐ Smallerreportingcompany☒ Emerging growthcompany☐ If an emerging growth company, indicate by check mark if the registrant has elected not to use the extended transition period for complying with any new or revised financial accounting standards provided pursuant to Section 13(a) of the Exchange Act. Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes☐No☑ ATLAS AMERICA PUBLIC #9 LTD. (A Pennsylvania Limited Partnership) INDEX TO QUARTERLY REPORT ON FORM 10-Q PAGE PARTI. FINANCIAL INFORMATION (Unaudited) Item 1: Condensed Balance Sheets as of March 31, 2017 and December 31, 2016 3 Condensed Statements of Operations for the Three Months ended March 31, 2017 and 2016 4 Condensed Statements of Comprehensive Loss for the Three Months ended March 31, 2017 and 2016 5 Condensed Statement of Changes in Partners’ Deficit for the Three Months ended March 31, 2017 6 Condensed Statements of Cash Flows for the Three Months ended March 31, 2017 and 2016 7 Notes to Condensed Financial Statements 8 Item 2: Management’s Discussion and Analysis of Financial Condition and Results of Operations 12 Item 4: Controls and Procedures 16 PARTII OTHER INFORMATION Item 1: Legal Proceedings 17 Item 6: Exhibits 18 SIGNATURES 19 CERTIFICATIONS 2 PART I. FINANCIAL INFORMATION ITEM I FINANCIAL STATEMENTS ATLAS AMERICA PUBLIC #9 LTD. CONDENSED BALANCE SHEETS (Unaudited) March 31,2017 December31,2016 ASSETS Current assets: Cash $ - $ - Accounts receivable trade-affiliate Total current assets Gas and oil properties, net Long-term asset retirement receivable-affiliate Total assets $ $ LIABILITIES AND PARTNERS’ DEFICIT Current liabilities: Accounts payable trade-affiliate $ $ Accrued liabilities Total current liabilities Asset retirement obligations Commitments and contingencies (Note 4) Partners’ deficit: Managing general partner’s deficit ) ) Limited partners’ deficit (1,500 units) ) ) Total partners’ deficit ) ) Total liabilities and partners’ deficit $ $ See accompanying notes to condensed financial statements. 3 ATLAS AMERICA PUBLIC #9 LTD. CONDENSED STATEMENTS OF OPERATIONS (Unaudited) Three Months EndedMarch 31, REVENUES Natural gas and oil $ $ Gain on mark-to-market derivatives - Total revenues COSTS AND EXPENSES Production Accretion of asset retirement obligations General and administrative Total costs and expenses Net loss $ ) $ ) Allocation of net loss: Managing general partner $ ) $ ) Limited partners $ ) $ ) Net loss per limited partnership unit $ ) $ ) See accompanying notes to condensed financial statements. 4 ATLAS AMERICA PUBLIC #9 LTD. CONDENSED STATEMENTS OF COMPREHENSIVE LOSS (Unaudited) Three Months Ended March 31, Net loss $ ) $ ) Other comprehensive loss: Less: reclassification adjustment to net loss of mark-to-market gains on cash flow hedges - ) Total other comprehensive loss - ) Comprehensive loss $ ) $ ) See accompanying notes to condensed financial statements. 5 ATLAS AMERICA PUBLIC #9 LTD. CONDENSED STATEMENT OF CHANGES IN PARTNERS’ DEFICIT FOR THE THREE MONTHS ENDED March 31, 2017 (Unaudited) ManagingGeneralPartner LimitedPartners Total Balance at December 31, 2016 $ ) $ ) $ ) Participation in revenues, costs and expenses: Net production revenues Accretion of asset retirement obligations ) ) ) General and administrative ) ) ) Net loss ) ) ) Balance at March 31, 2017 $ ) $ ) $ ) See accompanying notes to condensed financial statements. 6 ATLAS AMERICA PUBLIC #9 LTD. CONDENSED STATEMENTS OF CASH FLOWS (Unaudited) Three MonthsEndedMarch 31, Cash flows used in operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash provided by operating activities: Accretion of asset retirement obligations Changes in operating assets and liabilities: (Increase) decrease in accounts receivable trade-affiliate ) Increase in asset retirement receivable-affiliate ) ) Increase in accounts payable trade-affiliate (Decrease) increase in accrued liabilities ) Net cash provided by operating activities - - Cash flows from investing activities: Net cash provided by investing activities - - Cash flows from financing activities: Net cash used in financing activities - - Net change in cash - - Cash at beginning of period - - Cash at end of period $ - $ - See accompanying notes to condensed financial statements. 7 ATLAS AMERICA PUBLIC #9 LTD. CONDENSED NOTES TO FINANCIAL STATEMENTS March 31, 2017 (Unaudited) NOTE 1 - DESCRIPTION OF BUSINESS Atlas America Public #9 LTD. (the “Partnership”) is a Pennsylvania limited partnership, formed on July 27, 2000 with Atlas Resources, LLC serving as its Managing General Partner and Operator (“Atlas Resources” or the “MGP”). Atlas Resources is an indirect subsidiary of Titan Energy, LLC (“Titan”). Titan is an independent developer and producer of natural gas, crude oil, and natural gas liquids, with operations in basins across the United States. Titan also sponsors and manages tax-advantaged investment partnerships, in which it co-invests to finance a portion of its natural gas and oil production activities. Titan is the successor to the business and operations of Atlas Resource Partners, L.P. (“ARP”), a Delaware limited partnership organized in 2012. Unless the context otherwise requires, references below to “thePartnership,” “we,” “us,” “our” and “our company”, refer to Atlas America Public #9 LTD.
